Fourth Court of Appeals
                                San Antonio, Texas
                                     JUDGMENT
                                   No. 04-14-00029-CR

                                 Kimberly Ann RANGEL,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

               From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 11-2315-CR
                      Honorable William D. Old, III, Judge Presiding

      BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

    In accordance with this court’s opinion of this date, counsel’s motion to withdraw is
GRANTED and the judgment of the trial court is AFFIRMED.

      SIGNED November 12, 2014.


                                              _____________________________
                                              Rebeca C. Martinez, Justice